Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000594
                                                          08-APR-2016
                                                          09:22 AM



                            SCWC-11-0000594


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        JASON KAWAKAMI,

  individually and on behalf of all others similarly situated,

         Petitioner/Plaintiff-Appellant/Cross-Appellee,


                                  vs.


   KAHALA HOTEL INVESTORS, LLC, dba KAHALA HOTEL AND RESORT,

         Respondent/Defendant-Appellee/Cross-Appellant.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000594; CIVIL NO. 08-1-2496)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Plaintiff-Appellant/Cross-Appellee Jason

Kawakami’s application for writ of certiorari filed on February

26, 2016, is hereby accepted and will be scheduled for oral

argument.    The parties will be notified by the appellate clerk

regarding scheduling.

            DATED:   Honolulu, Hawai'i, April 8, 2016.

John F. Perkin,                  /s/ Mark E. Recktenwald

Brandee J.K. Faria,

James J. Bickerton, and
         /s/ Paula A. Nakayama

Bridget G. Morgan

for petitioner

                                 /s/ Sabrina S. McKenna

David J. Minkin and

Lisa W. Cataldo                  /s/ Richard W. Pollack

for respondent

                                 /s/ Michael D. Wilson